[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit

No. 00-1769

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                    JUAN MARQUEZ-HERNANDEZ,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                 Torruella, Selya, and Lipez,

                        Circuit Judges.


     Anita Hill Adames on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco
and Nelson Pérez-Sosa, Assistant United States Attorneys, on
brief for appellee




                         March 15, 2002
             Per Curiam. On December 30, 1998, a federal grand jury

in the District of Puerto Rico handed up a second superseding

indictment against twenty persons, including defendant-appellant

Juan Márquez-Hernández.               The grand jury accused these defendants

of committing sundry drug-related crimes.                    Márquez-Hernández was

named only in the first two counts.                    Count 1 charged that the

appellant and others unlawfully conspired to possess with intent

to distribute multi-kilogram quantities of cocaine in violation

of 21 U.S.C. § 846.               Count 2 charged             the appellant with

violating     21     U.S.C.       §    841(a)(1)       and   18    U.S.C.    §   2   by

participating in the underlying offense — the smuggle of 689

kilograms of cocaine into Puerto Rico — on May 29, 1998.1

             The charging papers described several overt acts that

allegedly     occurred       in       furtherance      of    the   drug-trafficking

conspiracy. Pertinently, this descriptive material related that

one of the organizers of the scheme, Juan Carlos Pion, wanted a

satellite telephone to assist the ring in smuggling a huge load

of cocaine (containing roughly 689 kilograms) into Puerto Rico;

that on May 13, 1998, a coconspirator, José Antonio Casillas,

delivered more that $7,000 to fund the purchase of the device;

and   that    four    days    later,       at    St.    Marteen,     the    appellant



      1
     The district court ultimately dismissed count 2, and it has
no bearing on this appeal.

                                           -3-
participated in the acquisition of a Nera satellite telephone,

bought with the funds provided by Casillas, and learned how to

operate it.

           The appellant initially pled not guilty to both counts.

On January 18, 2000, however, he entered a guilty plea to count

1 pursuant to a non-binding plea agreement.           See Fed. R. Crim.

P 11(e)(1)(A).    The plea agreement contained several concessions

favorable to the appellant.       Among other things, the government

agreed that it would not seek to hold him accountable for more

than five kilograms of cocaine; that it would recommend not only

a   full   three-level    downward     adjustment    for    acceptance   of

responsibility, see USSG § 3E1.1, but also a sentence at the low

end of the applicable guideline range; and that it would invite

the district court to dismiss count 2 of the indictment insofar

as that count pertained to the appellant.

           The district court conducted a Rule 11 hearing and

permitted the appellant to change his plea.          The court continued

the matter several months for sentencing.             The appellant and

his counsel received the presentence investigation report (PSI

Report)    a   full   month   before   sentencing,    and    unreservedly

acquiesced in it.     At the disposition hearing, the court imposed

a seventy-month incarcerative term and dismissed count 2 of the

indictment.     This appeal followed.


                                   -4-
            In this venue, Márquez-Hernández raises only a single

issue.      He    concedes    that,    in    general,   the     district    court

conducted the change-of-plea proceeding in conformity with the

requirements of Fed. R. Crim. P. 11, but he claims that the

court did not make an adequate inquiry into whether there was a

factual basis sufficient to sustain his guilty plea.                    Because

the appellant advances this argument for the first time on

appeal — in the court below, he neither questioned the factual

predicate for his guilty plea nor sought to withdraw that plea

— our review is for plain error.              See United States v. Valdez-

Santana, 279 F.3d 143, ___ (1st Cir. 2002) [No. 00-2138, slip

op. at 6]; United States v. Perez-Carrera, 243 F.3d 42, 44 (1st

Cir. 2001); United States v. Gandía-Maysonet, 227 F.3d 1, 5 (1st

Cir. 2000).       The plain error standard requires an appellant to

show four things:        "(1) that an error occurred (2) which was

clear or obvious and which not only (3) affected the defendant's

substantial       rights,     but   also     (4)    seriously    impaired    the

fairness,        integrity,    or     public       reputation     of   judicial

proceedings."        United States v. Duarte, 246 F.3d 56, 60 (1st

Cir. 2001) (citing, inter alia, Johnson v. United States, 520

U.S. 461, 466-67 (1997); United States v. Olano, 507 U.S. 725,

732 (1993)).         In the plea-withdrawal context, a defendant,

facing plain-error review, must, inter alia, carry the burden of


                                       -5-
showing not only that an error transpired, but also "that the

outcome would likely have been different if the error had not

occurred."       United States v. Hoyle, 237 F.3d 1, 5 (1st Cir.

2001).     The appellant cannot carry that heavy burden here.

              It is, of course, a bedrock rule, memorialized in Fed.

R. Crim. P. 11(f), that the district court must                        not   enter

judgment upon a guilty plea unless and until it is satisfied

that    the    plea   rests    upon     an     adequate     factual   foundation.

However, the factual foundation required by the rule need not be

exquisitely detailed or precise to the point of pedantry.                      See,

e.g., United States v. Martinez-Martinez, 69 F.3d 1215, 1220

(1st   Cir.    1995).     In     this    instance,    the     sentencing     court,

although not meticulous in its efforts, appears to have done

enough.

              First, the court read the conspiracy charge to the

appellant and took steps to ensure that he understood it.                       The

appellant thereupon admitted that he had committed the charged

crime.    Second, the plea agreement, introduced as an exhibit at

the change-of-plea hearing, contained the government's version

of what the appellant had done to assist in the preparations for

the smuggle (i.e., the procurement of the satellite telephone).

The    appellant      verified    that    account     at    the   hearing.      The

district      court    also    requested       that   the    prosecutor      orally


                                         -6-
summarize the government's evidence against the appellant.                She,

too, described the appellant's participation in the purchase of

the satellite telephone and linked that device to the planned

smuggle.     The   appellant      acknowledged     the   accuracy    of   this

narrative.    Against that backdrop, the admitted facts — that the

appellant    participated    in    the   acquisition     of   the   satellite

telephone and joined several coconspirators in learning how to

use it — were highly incriminating, leading the court to make an

explicit     finding,   at     the    close   of     the      change-of-plea

proceedings, that "there is a basis in fact for the plea."

            To be sure, the district court's questioning could have

been more pointed, and some of the appellant's answers may be

susceptible of two interpretations — one innocent and one not.

But the district court was the proper venue in which to clarify

the matter, and in the absence of any contemporaneous objection,

any error that may have occurred certainly was not "plain."

            In all events, Rule 11(f)'s requirement — that the

trial court be satisfied that a guilty plea has a basis in fact

— is designed to "protect a defendant who is in the position of

pleading voluntarily with an understanding of the nature of the

charge but without realizing that his conduct does not actually

fall within the charge."          McCarthy v. United States, 394 U.S.

459, 467 (1969).     Bearing in mind that a defendant's agreement


                                     -7-
to join in a conspiracy and his actions in furtherance of it

often hinge on circumstantial, rather than direct, evidence,

e.g., United States v. Sepulveda, 15 F.3d 1161, 1173 (1st Cir.

1993); United States v. Gómez-Pabón, 911 F.2d 847, 853 (1st Cir.

1990), the record in this case, taken as a whole, adequately

evinces the appellant's understanding of the nature of the

charge and how his conduct fit within it.2

            We need go no further.   Under the totality of the

circumstances, we can detect no plain error in the Rule 11

proceedings.    Moreover, there is no reason, on this record, to

suspect that justice has miscarried.    Consequently, we uphold

the trial court's acceptance of the appellant's guilty plea and

reject the assignment of error.



Affirmed.




    2We note, too, that nothing in the circumstances of this
case indicates that the appellant's plea plausibly could be
characterized as involuntary. The appellant had the benefit of
seasoned counsel; originally pleaded not guilty and maintained
that stance for approximately one year (until he negotiated a
favorable plea agreement); acknowledged that he understood the
nature of the charge; and tendered no objection to the PSI
Report (which contained, inter alia, the government's version of
the offense and of his role in it).

                               -8-